Case 1:18-cv-01969-TWP-MG Document 345 Filed 04/19/21 Page 1 of 12 PageID #: 3393




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

    QUALITY LEASING CO., INC.,                     )
                                                   )
                             Plaintiff,            )
                                                   )
                   vs.                             )
                                                   )   1:18-cv-1969-TWP-MG
    INTERNATIONAL METALS LLC, MANISH               )
    PUSHYE, MAZYAR MOTRAGHI, VALLEY                )
    FORGE EQUIPMENT, INC., and ROBERT              )
    STEIN,                                         )
                                                   )
                             Defendants.           )
                                                   )
    MANISH PUSHYE and INTERNATIONAL                )
    METALS LLC,                                    )
                                                   )
                         Counter Claimants,        )
                                                   )
                   vs.                             )
                                                   )
    QUALITY LEASING CO., INC.,                     )
                                                   )
                         Counter Defendant.        )
                                                   )
    MANISH PUSHYE, INTERNATIONAL METALS            )
    LLC, and QUALITY LEASING CO., INC.,            )
                                                   )
                     Third-Party Plaintiffs,       )
                                                   )
                   vs.                             )
                                                   )
    VALLEY FORGE EQUIPMENT, INC. and               )
    ROBERT STEIN,                                  )
                                                   )
                     Third-Party Defendants.       )
                                                   )
    VALLEY FORGE EQUIPMENT, INC., and              )
    ROBERT STEIN,                                  )
                                                   )
                         Third-Party Plaintiffs,   )
                                                   )
                   vs.                             )
Case 1:18-cv-01969-TWP-MG Document 345 Filed 04/19/21 Page 2 of 12 PageID #: 3394




                                                    )
      MAZYAR MOTRAGHI,                              )
                                                    )
                       Third-Party Defendant.       )
                                                    )
      MAZYAR MOTRAGHI,                              )
                                                    )
                            Counter Claimant,       )
                                                    )
                      vs.                           )
                                                    )
      VALLEY FORGE EQUIPMENT, INC. and              )
      ROBERT STEIN,                                 )
                                                    )
                            Counter Defendants.     )
                                                    )

                                                  ORDER

          Pending before the Court is pro se Defendant/Counter Claimant Mayzar Motraghi's Motion

  for Leave to Amend his Counterclaim against Third-Party Plaintiffs/Counter Defendants Valley

  Forge Equipment, Inc. ("Valley Forge") and Robert Stein. [Filing No. 340.] This matter is now

  ripe for the Court's decision.

                                                I.
                                            BACKGROUND

  A.      Factual Background 1

          This case concerns several claims arising out of the purchase by Plaintiff Quality Leasing

  Co., Inc. ("Quality Leasing") of an automobile logger baler that was located in San Juan, Puerto

  Rico (the "Equipment"). In short, Quality Leasing agreed to finance Defendant/Third-Party

  Plaintiff International Metals LLC's purchase of the Equipment from Valley Forge, which is owned

  and operated by Mr. Stein. [Filing No. 257 at 3-4.] Valley Forge, in turn, entered into a



  1
   The following summary is from the Court's Entry on Motions for Summary Judgment. [Filing
  No. 257].
                                                        2
Case 1:18-cv-01969-TWP-MG Document 345 Filed 04/19/21 Page 3 of 12 PageID #: 3395




  Confidential Equipment Seller's Agreement with Mr. Motraghi which called for Mr. Motraghi to

  sell the Equipment to Valley Forge for an agreed purchase price of $140,000. [Filing No. 257 at

  4.] Under the terms of the agreement with Mr. Motraghi, Valley Forge was permitted to withhold

  $20,000 of the $140,000 for any necessary repairs to the Equipment, with any remaining funds

  from the withheld $20,000 to be sent to Mr. Motraghi. [Filing No. 257 at 4.] Mr. Motraghi

  delivered the Equipment to a port in Puerto Rico on January 3, 2018. [Filing No. 257 at 5.] After

  Mr. Motraghi delivered the Equipment, Valley Forge wired Mr. Motraghi $100,000 instead of the

  $120,000 (the $140,000 purchase price, less the $20,000 withhold) called for in the agreement,

  citing the condition of the Equipment. [Filing No. 257 at 5.] The next day, Mr. Motraghi retrieved

  the Equipment from the port because Valley Forge had refused to pay the full $120,000. [Filing

  No. 257 at 6.] On January 5, 2018, Mr. Motraghi informed Valley Forge that it was in breach, that

  he was cancelling the agreement, and that he was keeping the Equipment and the $100,000. [Filing

  No. 257 at 6.]

         Mr. Stein filed a police report concerning the $100,000, and on January 12, 2018, Mr.

  Motraghi was contacted by a Pennsylvania police detective who told him that if he did not return

  the $100,000, it would be considered a crime. [Filing No. 257 at 6.] Mr. Motraghi attempted to

  wire $85,000 to Valley Forge the next day but was unable to do so because Mr. Motraghi's bank

  had placed a hold on his accounts pending a fraud investigation premised on representations made

  by Mr. Stein. [Filing No. 257 at 6.] After consulting counsel, Mr. Motraghi cancelled the $85,000

  wire. [Filing No. 257 at 6-7.] In May 2018, the bank concluded its investigation in Mr. Motraghi's

  favor and removed the hold on his accounts. [Filing No. 257 at 7.]




                                                      3
Case 1:18-cv-01969-TWP-MG Document 345 Filed 04/19/21 Page 4 of 12 PageID #: 3396




  B.     Procedural Background

         In April 2018, Quality Leasing sued International Metals LLC and its owner Manish

  Pushye. 2 [Filing No. 1.] International Metals and Mr. Pushye filed a third-party complaint against

  Valley Forge and Mr. Stein. [Filing No. 31.] Valley Forge and Mr. Stein then filed a third-party

  complaint against Mr. Motraghi. [Filing No. 52.] Mr. Motraghi, proceeding pro se, responded by

  filing a Counterclaim against Valley Forge and Mr. Stein in April 2019. [Filing No. 69.]

         Mr. Motraghi asserts the following ten claims in his original Counterclaim against Valley

  Forge and Mr. Stein:

         •   Count 1: "Deceit" – Mr. Motraghi alleges that Mr. Stein "knowingly, willfully
             and intentionally concealed his wrongful intention to reduce the payment
             amount after delivery of the Equipment …, made intentional misrepresentations
             to Motraghi and fraudulently induced Motraghi to deliver the Equipment."
             [Filing No. 69 at 51.] He further alleges that Mr. Stein and Valley Forge
             "obtained Motraghi's property under false pretenses" and that had Mr. Motraghi
             known of Mr. Stein and Valley Forge's true intentions, he would have
             "cancelled the contract … or would have sold the Equipment to someone else."
             [Filing No. 69 at 51.]

         •   Count 2: "Intentional Breach of Contract" – Mr. Motraghi alleges that Mr.
             Stein and Valley Forge breached the purchase agreement by paying Mr.
             Motraghi $20,000 less than the agreed-upon price. [Filing No. 69 at 52.]

         •   Count 3: "Theft/Larceny and Conversion" - Mr. Motraghi alleges that Mr.
             Stein and Valley Forge "obtain[ed] Motraghi's property under false pretenses"
             when Mr. Stein "instructed his agent to proceed with the export of the
             Equipment." [Filing No. 69 at 53.]

         •   Count 4: "Conversion and Deprivation of Funds" – Mr. Motraghi alleges
             that Mr. Stein and Valley Forge converted the additional $20,000 due to Mr.
             Motraghi under the agreement for their own use. [Filing No. 69 at 54.]

         •   Count 5: "Assault" – Mr. Motraghi alleges that Mr. Stein "threatened to cause
             Motraghi and his father to be imprisoned for twenty years on so-called 'wire



  2
   Quality Leasing subsequently amended its complaint to add Mr. Motraghi, Valley Forge, and
  Mr. Stein as defendants. [Filing No. 117.]

                                                      4
Case 1:18-cv-01969-TWP-MG Document 345 Filed 04/19/21 Page 5 of 12 PageID #: 3397




             fraud' charges," which caused Mr. Motraghi "great mental harm, pain distress
             and anguish." [Filing No. 69 at 55.]

         •   Count 6: "Defamation" – Mr. Motraghi alleges that Mr. Stein defamed him
             when Mr. Stein contacted the police and accused him of wrongdoing and when
             Mr. Stein contacted Mr. Motraghi's bank and made "misrepresentations and/or
             false statements by which he misled bank personnel into believing that the
             $100,000 wire transfer sent to Motraghi was 'unauthorized.'" [Filing No. 69 at
             56.] Mr. Motraghi further alleges that these actions by Mr. Stein caused him
             "severe mental pain, distress and anguish." [Filing No. 69 at 56.]

         •   Count 7: "Interference with Access to Bank Accounts" – Mr. Motraghi
             alleges that Mr. Stein's statements to his bank caused Mr. Motraghi's bank
             accounts to be placed on hold from January 13, 2018 until May 7, 2018, and
             that in doing so, Mr. Stein breached a duty not to interfere with Mr. Motraghi's
             bank accounts. [Filing No. 69 at 57.]

         •   Count 8: "Wrongful Infliction of Extreme Hardship" – Mr. Motraghi
             alleges that as a result of his bank accounts being frozen as a result of Mr. Stein's
             actions, Mr. Motraghi "was suddenly plunged into extreme hardship, beginning
             while still in Puerto Rico and struggling to cope with the aftermath of Stein's
             tortious acts, during which Motraghi was unable to purchase the most basic
             necessaries of life including transportation, lodging or even food." [Filing No.
             69 at 57.] Mr. Motraghi alleges that this was "harmful and injurious" to his
             "physical and mental health" and caused him "harm, injury, loss, distress and
             anguish." [Filing No. 69 at 58.]

         •   Count 9: "Interference with Prospective Economic Advantage" – Mr.
             Motraghi alleges that because his bank accounts were placed on hold, he was
             prevented from repairing the Equipment and then renting the Equipment to
             individuals in Puerto Rico, depriving him of potential business opportunities.
             [Filing No. 69 at 58-59.]

         •   Count 10: "Fraudulent Pleading" – Mr. Motraghi alleges that the third-party
             complaint filed against him in this lawsuit by Mr. Stein and Valley Forge "is a
             well-crafted deception and abuse of process in that it intentionally makes
             numerous baseless allegations" and attaches a "fraudulent letter" that Mr. Stein
             purported to send Mr. Motraghi, but Mr. Motraghi contends was never sent.
             [Filing No. 69 at 59-60.]

         In June 2019, the Court entered an Amended Case Management Plan Order that set a

  deadline of July 30, 2019 for parties to amend their pleadings. [Filing No. 86 at 2.] This deadline

  was subsequently extended to October 1, 2019. [Filing No. 110.]


                                                        5
Case 1:18-cv-01969-TWP-MG Document 345 Filed 04/19/21 Page 6 of 12 PageID #: 3398




         A trial date of June 29, 2021 is set for this matter. [Filing No. 344.] In connection with

  the upcoming jury trial, on February 11, 2021, the Court issued a ruling on a Motion in Limine

  filed by Mr. Stein and Valley Forge in which they asked the Court to preliminarily exclude from

  trial "[a]ny claim by Mazyar Motraghi for mental harm, pain, stress, anguish or similar matters,

  etc." [Filing No. 315 at 3.] The Court found that while some of Mr. Motraghi's claims make

  "reference to suffering mental distress, pain, and anguish," he did not "plead any independent

  claims for intentional or negligent infliction of emotional distress." [Filing No. 315 at 5.]

  Therefore, the Court concluded that Mr. Motraghi "will not be permitted to pursue during the jury

  trial any emotional distress claims or damages as an independent claim because such claim was

  not included in the pleadings." [Filing No. 315 at 5.] However, with regard to the presentation of

  evidence during trial, the Court found that under applicable case law, Mr. Motraghi "may present

  evidence concerning his suffering[,] mental distress, pain, and anguish as it relates to his asserted

  claims because Valley Forge and Stein have not met the high standard for a motion in limine of

  showing the evidence clearly is not admissible for any purpose." [Filing No. 315 at 5.]

         On the heels of the Court's ruling, on March 26, 2021, Mr. Motraghi filed the instant

  Motion for Leave to Amend Counterclaim. [Filing No. 340.] He asks to add the following claims

  against Valley Forge and Mr. Stein: intentional infliction of emotional distress ("IIED"), negligent

  infliction of emotional distress ("NIED"), and gross negligence. [Filing No. 340 at 2-7.]

                                                 II.
                                          LEGAL STANDARDS

         Courts should "freely give leave [to amend] when justice so requires," Fed. R. Civ. P.

  15(a)(2), but leave to amend is not granted automatically. Airborne Beepers & Video, Inc. v.

  AT&T Mobility LLC, 499 F.3d 663, 666 (7th Cir. 2007). "District courts have broad discretion to

  deny leave to amend where there is undue delay, … undue prejudice to the defendants, or where

                                                       6
Case 1:18-cv-01969-TWP-MG Document 345 Filed 04/19/21 Page 7 of 12 PageID #: 3399




  the amendment would be futile." Divane v. Northwestern Univ., 953 F.3d 980, 993 (7th Cir. 2020)

  (quoting Arreola v. Godinez, 546 F.3d 788, 796 (7th Cir. 2008)).

         Furthermore, "[a] document filed pro se is to be liberally construed, and a pro se complaint,

  however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

  by lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal citations and quotation marks

  omitted). The liberal construction afforded pro se filings "relates to both the pro se plaintiff's

  factual allegations and their legal theories." White v. City of Chicago, 2016 WL 4270152, at *13

  (N.D. Ill. Aug. 15, 2016).

                                                 III.
                                             DISCUSSION

         Mr. Motraghi asks that the Court permit him to add claims for IIED, NIED, and gross

  negligence. [Filing No. 340 at 2-7.]

         Mr. Motraghi's proposed IIED claim alleges that Mr. Stein intentionally caused distress to

  Mr. Motraghi when Mr. Stein "sen[t] e-mails and numerous mobile phone text messages to

  Motraghi in which Stein threatened to contact law enforcement and accuse Motraghi and

  Motraghi's father of criminal activity if Motraghi did not send $100,000" to Mr. Stein and Valley

  Forge; "refused Motraghi's proposal to take the controversy to a court of law"; "threatened

  Motraghi and Motraghi's father with 20 years in prison"; "threatened Motraghi with the death of

  Motraghi's father in prison"; "made accusations of criminality against Motraghi" to Pennsylvania

  police; and contacted Mr. Motraghi's bank and accused him of fraud, causing a hold to be placed

  on Mr. Motraghi's accounts. [Filing No. 340 at 3-4.] Mr. Motraghi alleges that these actions by

  Mr. Stein caused him "severe and prolonged emotional distress, mental harm, anguish, pain and

  grief." [Filing No. 340 at 5.] Mr. Motraghi's proposed NIED claim contains similar allegations.

  [Filing No. 340 at 5-6.]

                                                        7
Case 1:18-cv-01969-TWP-MG Document 345 Filed 04/19/21 Page 8 of 12 PageID #: 3400




         As to his proposed gross negligence claim, Mr. Motraghi alleges that Valley Forge and Mr.

  Stein "obtain[ed] possession of the Equipment under false pretenses"; that Mr. Motraghi "relied"

  on Valley Forge and Mr. Stein's representations that Mr. Motraghi "would be paid for the

  Equipment in accordance with the contract"; and that these false representations caused Mr.

  Motraghi to suffer financial loss and emotional harms. [Filing No. 340 at 6-7.]

         In support of his request to add these new claims, Mr. Motraghi contends that "[i]t would

  be unfair and unjust" to deny Mr. Motraghi the opportunity to pursue these additional claims in

  view of the egregious behavior of Valley Forge and Mr. Stein. [Filing No. 340 at 8.] He further

  contends that the addition of these claims will not impact the scheduled trial date and "will not

  result in undue burden or prejudice to the other parties." [Filing No. 340 at 8.]

         Valley Forge and Mr. Stein respond that it is too late in the litigation for Mr. Motraghi to

  add additional claims, noting that the trial is scheduled for June and that Mr. Motraghi's deposition

  was completed a year ago. [Filing No. 342 at 2.] They further argue that Mr. Motraghi failed to

  explain why the proposed additional claims were not included in his original in April 2019. [Filing

  No. 342 at 2.]

         In reply, Mr. Motraghi argues that he included allegations in his original Counterclaim

  about emotional distress and gross negligence, but, because he is proceeding pro se, he "was not

  aware of the [C]ourt's requirement that such claims need to be made in their own independent

  counts." [Filing No. 343 at 3.] He further argues that the additional claims will not delay the trial

  or prejudice Mr. Stein and Valley Forge because the proposed claims "present no new facts, require

  no additional period of discovery and involve no changes to either Motraghi's witness or exhibit

  list." [Filing No. 343 at 3.] He also notes that during his deposition, counsel for Mr. Stein and

  Valley Forge questioned him about his emotional distress, [Filing No. 343 at 3], and that Mr. Stein



                                                       8
Case 1:18-cv-01969-TWP-MG Document 345 Filed 04/19/21 Page 9 of 12 PageID #: 3401




  and Valley Forge "made no discovery request to [him] at all when [they] had the opportunity to do

  so," [Filing No. 343 at 4]. Mr. Motraghi also asserts that if he is not permitted to amend his

  Counterclaim, he will "have no choice but to pursue his additional claims in a separate lawsuit,"

  and therefore, the "interests of justice and judicial economy" will be served by granting him leave

  to amend his Counterclaim. [Filing No. 343 at 5.]

         "Motions for leave to amend are generally denied based on undue delay when they are filed

  long after the filing of the original pleading and after extensive litigation." East v. Dimon, 2021

  WL 929668, at *1 (N.D. Ind. Mar. 11, 2021) (citing Hoenig v. Karl Knauz Motors, Inc., 983 F.

  Supp. 2d 952, 959-60 (N.D. Ill. 2013)). While delay alone rarely provides sufficient reason to

  deny a motion for leave to amend, "the longer the delay, the greater the presumption against

  granting leave to amend." Tamari v. Bache & Co. S.A.L., 838 F.2d 904, 909 (7th Cir. 1988). That

  is so because "the longer the delay in seeking leave to amend, the likelier is it both that the delay

  is inexcusable … and that granting leave to amend will, by further delaying the lawsuit, impair the

  public interest in the prompt resolution of legal disputes." Id. (denying motion to amend complaint

  six weeks before scheduled trial). Undue prejudice from a delay "occurs when the amendment

  brings entirely new and separate claims, adds new parties, or at least entails more than an

  alternative claim or a change in the allegations of the complaint and when the additional discovery

  is expensive and time-consuming." In re Ameritech Corp., 188 F.R.D. 280, 283 (N.D. Ill. 2015)

  (internal citation and quotation marks omitted).

         Furthermore, when a party seeks leave to amend after the deadline for amendments to the

  pleadings has expired, the party must show "good cause." Fed. R. Civ. P. 16(b)(4) ("A schedule

  may be modified only for good cause."); see also Arrigo v. Link, 836 F.3d 787, 797 (7th Cir. 2016)

  ("To amend a pleading after the expiration of the trial court's scheduling order deadline to amend



                                                       9
Case 1:18-cv-01969-TWP-MG Document 345 Filed 04/19/21 Page 10 of 12 PageID #: 3402




   pleadings, the moving party must show 'good cause.'") (internal citation and quotation marks

   omitted).   Courts may "apply the heightened good-cause standard of Rule 16(b)(4) before

   considering whether the requirements of Rule 15(a)(2) [are] satisfied." Bell v. Taylor, 827 F.3d

   699, 706 (7th Cir. 2016) (internal citation and quotation marks omitted).

          Because the deadline for the parties to amend their pleadings was October 1, 2019, [Filing

   No. 110], Mr. Motraghi must first show "good cause" for the belated proposed amendment. See

   Fed. R. Civ. P. 16(b)(4). "Rule 16's 'good cause' standard focuses primarily on the moving party's

   diligence in seeking leave to amend or supplement its complaint." R3 Composites Corp. v. G&S

   Sales Corp., 2021 WL 613836, at *3 (N.D. Ind. Feb. 17, 2021).

          The "good cause" offered by Mr. Motraghi is that he did not understand how to specifically

   plead the additional claims because he is proceeding pro se in this case. [Filing No. 343 at 3

   (contending that he "did not make separate claims for emotional distress and gross negligence in

   his original counterclaim because, having no legal training, he was not aware of the court's

   requirement that such claims need to be made in their own independent counts").] Although pro

   se parties are subject to less stringent pleading standards, "[i]t also is well established that pro se

   litigants are not excused from compliance with procedural rules." Loubser v. United States, 606

   F. Supp. 2d 897, 909 (N.D. Ind. 2009). And, the Supreme Court has made clear that it has "never

   suggested that procedural rules in ordinary civil litigation should be interpreted so as to excuse

   mistakes by those who proceed without counsel." McNeil v. United States, 508 U.S. 106, 113

   (1993). Thus, Mr. Motraghi's status as a pro se party, standing alone, does not provide good cause

   for failing to adhere to deadlines under Fed. R. Civ. P. 16(b)(4).

          Furthermore, under Fed. R. Civ. P. 15(a), Mr. Motraghi has not established that the Motion

   for Leave to Amend, which he filed two years after his original Counterclaim, three months before



                                                         10
Case 1:18-cv-01969-TWP-MG Document 345 Filed 04/19/21 Page 11 of 12 PageID #: 3403




   the scheduled trial, and well after the close of discovery and the deadline for filing dispositive

   motions, does not constitute undue delay. Notably, Mr. Motraghi's proposed new claims do not

   contain new facts; he simply seeks to advance new legal theories. In other words, the delay is not

   attributable to any new developments or premised on any facts previously beyond Mr. Motraghi's

   knowledge. Instead, Mr. Motraghi is attempting to add new legal arguments based on facts that

   were known to Mr. Motraghi at the time he filed his original Counterclaim. Just as his pro se

   status does not provide good cause under Fed. R. Civ. P. 16(b)(4), it also does not provide an

   excuse for the delay, rendering the delay "undue" under Fed. R. Civ. P. 15(a). See Tamari, 838

   F.2d at 909. See also Karma Int'l, LLC v. Indianapolis Motor Speedway, LLC, 2017 WL

   11002072, at *3 (S.D. Ind. Aug. 14, 2017) ("If the same set of facts set forth in the original

   complaint support the proposed new claims, there is no good reason why [plaintiff] could not have

   asserted those claims in a timely fashion. [Plaintiff] could have alleged the proposed new claims

   at the beginning of this lawsuit."). Furthermore, adding the additional proposed claims so close to

   the scheduled trial date in this three-year-old case would "impair the public interest in prompt

   resolution of legal disputes." See Tamari, 838 F.2d at 909. 3

          Therefore, the Court DENIES Mr. Motraghi's Motion for Leave to Amend because Mr.

   Motraghi has not established good cause for not adhering to the case schedule, the delay in adding

   these claims is inexcusable, and the delay would prejudice the timely administration of justice.




   3
     The Court observes that many of the allegations in Mr. Motraghi's proposed gross negligence
   claim sound in fraud similar to that asserted in Mr. Motraghi's "Deceit" claim. [Compare Filing
   No. 69 at 51 (Counterclaim) with Filing No. 340 at 6-7 (Proposed Amended Counterclaim).] Thus,
   the substance of Mr. Motraghi's proposed gross negligence claim is already part of this case.

                                                       11
Case 1:18-cv-01969-TWP-MG Document 345 Filed 04/19/21 Page 12 of 12 PageID #: 3404




                                               IV.
                                          CONCLUSION

          Based on the foregoing, Mr. Motraghi's Motion for Leave to Amend Counterclaim, [340],

   is DENIED.




   Dated: 4/19/2021
                                                     Ma r
                                                        ioGa r
                                                             cia
                                                     Unit
                                                        e dSta
                                                             tesMa gi
                                                                    st
                                                                     rateJudge
                                                     Souther
                                                           nDi s
                                                               tri
                                                                 ctofIndia
                                                                         na




   Distribution via ECF to all counsel of record



   Distribution via U.S. Mail and Electronic Mail to

   Mr. Mazyar Motraghi
   9550 Place de L'Acadie, Apt. 1673
   Montreal, Quebec H4N 069
   CANADA
   mazyarm@hotmail.com




                                                     12
